Citation Nr: 0426944	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  01-08 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his brother, and the veteran




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
October 1969.  The appellant (also referred to as 
"claimant") is one of his sons.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied the benefit sought 
on appeal.  The appellant received notification of this 
action in April 2000.  The appellant's case was transferred 
to the RO in Seattle, Washington.  In October 2001, the 
appellant appeared and testified at a personal hearing in 
Seattle, Washington, before the undersigned Veterans Law 
Judge (previously referred to as "Board Member").  (The 
appellant's brother's claim of entitlement to an extension of 
the delimiting date for educational assistance benefits under 
Chapter 35, 38 U.S.C.A. is separately docketed and is 
addressed in a separate Board decision.) 

In May 2002, the Board vacated its April 2002 decision in 
this case because there was a conflict of law between an 
applicable statute and regulation that needed to be resolved.  
The Board requested and received a binding precedent opinion 
from the VA Office of General Counsel, VAOPGCPREC 8-2004.  
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5 (2003).  

The appellant has requested equitable relief under the 
provisions of 38 U.S.C.A. 
§ 503.  A grant of equitable relief is solely within the 
discretion of the Secretary of Veterans Affairs.  It is not 
within the Board's jurisdiction.  See Darrow v. Derwinski, 2 
Vet. App. 303 (1992).  The request will be referred to the 
Chairman of the Board for consideration under 38 C.F.R. § 2.7 
(2003) after this decision of the Board has been issued.  


FINDINGS OF FACT

1.  In October 1968, the appellant was born; in October 1986, 
the appellant turned 18 years of age; in October 1994, he 
turned 26 years of age; in October 1999, he turned 31 years 
of age. 

2.  In March 2000, the appellant's application for Chapter 35 
educational assistance benefits was received.

3.  The appellant was not between the ages of 18 and 26 
either on the effective date of the veteran's permanent and 
total rating in August 1986 or the date of the notice of that 
rating in November 1999. 


CONCLUSION OF LAW

The appellant is not entitled to an extension of his 
delimiting date for receipt of Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
38 U.S.C.A. §§ 3501, 3512 (West 1991); 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(a), 3.400(k), 
21.3040, 21.3041 (1999); 38 C.F.R. § 3.102 (2003); VAOPGCPREC 
8-2004.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA has issued regulations to implement the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
indicated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629 (August 29, 
2001).  Accordingly, in general where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied.  While the VCAA 
statutory provisions apply in this case, the VCAA regulations 
in Part 3 apply only to claims governed by Part 3.  As the 
education benefits sought here are governed by Part 21, the 
VCAA statutory provisions alone are applicable.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001) (Supplementary Information: 
Scope and Applicability).

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit to apply the explicit provisions of the 
VCAA, VA's duties have been fulfilled.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
appellant was notified in the March 2000 RO decision and in 
the August 2000 statement of the case of the reasons and 
bases for the denial of his claim.  In August 2004, VA sent 
the appellant a copy of a VA General Counsel Opinion request, 
and VAOPGCPREC 8-2004.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the RO 
decision and in the statement of the case informed the 
appellant of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, all pertinent information is of record.  
The appellant has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
appellant.  The appellant also had the opportunity to present 
arguments and evidence at a personal hearing before the 
undersigned Veterans Law Judge.  In response to an August 
2004 letter to the appellant, the appellant indicated in 
writing that he did not have further argument or evidence to 
submit in this case.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal; however, the 
original RO decision that is the subject of this appeal was 
entered in March 2000, before the enactment of VCAA.  
Obviously, VA could not have informed the appellant of law 
that did not yet exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the appellant, the Board finds 
that the appellant has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  For the reasons 
previously set forth, the Board finds that the appellant has 
been given ample opportunity to provide evidence and argument 
in support of his claim; in response to an August 2004 letter 
to the appellant, the appellant indicated in writing that he 
did not have further argument or evidence to submit in this 
case.  In short, the Board finds that the appellant has been 
given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  



II.  Extension of Delimiting Date for Chapter 35 Benefits

In October 1968, the appellant was born; in October 1986, the 
appellant turned 18 years of age; in October 1994, he turned 
26 years of age; in October 1999, he turned 31 years of age.

In August 1986, the veteran filed a claim for service 
connection for post-traumatic stress disorder (PTSD).  In a 
March 1987 rating decision, service connection was granted 
for PTSD and VA assigned a 50 percent disability rating. 

In a November 1999 rating decision, the RO determined that 
there was clear and unmistakable error (CUE) in the March 
1987 rating decision's assignment of a 50 percent rating for 
PTSD.  The evidence in the file at that time showed severe 
industrial impairment and that the veteran was not working.  
The November 1999 CUE decision indicated that the March 1987 
rating decision was erroneous because it did not discuss a VA 
examiner's opinion that the veteran had severe industrial 
impairment, and did not discuss a social worker's statement 
that the veteran had been suspended from his job because of 
anger control problems and that he was unemployable in his 
profession.  Because the veteran was not working during the 
relevant time, the RO determined that 38 C.F.R. § 4.16(a) was 
applicable from August 1986, the original date of claim for 
service connection for PTSD.  The RO indicated that the 
assigned effective date of the corrected rating corresponds 
to the date from which benefits would have been payable if 
the revised decision had been made on the date of the 
reversed decision (38 C.F.R. §3.400(k)).  The effect of the 
November 1999 CUE decision was to increase to 100 percent the 
veteran's disability rating for his PTSD, and to make the 100 
percent rating effective from the original date of claim in 
August 1986.  

In addition, in November 1999, entitlement to educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, was established for the veteran's dependents, effective 
from November 1999.  In November 1999, the veteran was 
notified of the November 1999 rating decisions.  

In March 2000, the appellant's application for Chapter 35 
educational assistance benefits was received by VA.  In March 
2000, the appellant's claim was denied on the basis that he 
was beyond his ending date for Chapter 35 benefits.  The 
appellant appealed that determination.  

At the October 2001 personal hearing before the undersigned 
Veterans Law Judge, through his representative, the appellant 
asserted that the veteran should have been granted his 100 
percent rating for PTSD in the March 1987 rating decision.  
He contended that, if VA had granted the veteran a 100 
percent rating at in March 1987, educational assistance 
benefits under Chapter 35, Title 38, United States Code, 
would have been established for the veteran's dependents 
(including the appellant).  The appellant contends that, 
because Chapter 35 benefits were not established when they 
should have been, they were unavailable to the appellant when 
he wanted to go to school under that program.  He testified 
that, as a result, he incurred bills on his own.  He 
requested that he now be awarded the Chapter 35 benefits that 
he should have received beginning many years ago.  

The appellant is requesting extension of the delimiting date 
for educational assistance benefits under Chapter 35, Title 
38, United States Code.  He contends that, had the 100 
percent disability rating for the veteran's PTSD been 
assigned in 1987 (at the time of the erroneous RO rating 
decision), he would have been entitled to, and would have 
been eligible to receive, educational assistance benefits 
under Chapter 35, Title 38, United States Code.  

Dependents' educational assistance benefits are provided 
pursuant to Chapter 35, Title 38, United States Code, to 
certain qualifying dependents of certain classes of veterans.  
One such class of veterans is those who are rated both 
permanently and totally disability as a result of service-
connected disabilities, and one such qualifying group of 
dependents consists of some of the children of such veterans.  
38 U.S.C.A. § 3501(a)(1)(A)(ii).  The eligibility criteria 
for a child of a veteran are set out in 38 U.S.C.A. § 3512 
and 38 C.F.R. §§ 21.3040 and 21.3041.  The criteria provide 
that an eligible person shall be afforded the Chapter 35 
educational assistance during the period beginning on the 
person's 18th birthday, or on the successful completion of 
the person's secondary schooling, whichever first occurs, and 
ending on the person's 26th birthday.  38 U.S.C.A. § 3512(a); 
38 C.F.R. 
§§ 21.3040, 21.3041.  In some cases, the delimiting date may 
be modified or extended.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 
21.3041(d), (e).  

In this case, the Board requested a legal opinion from the VA 
General Counsel.  In answer to the opinion request, the VA 
General Counsel issued VAOPGCPREC 8-2004.  Precedent 
opinions of the chief legal officer of VA, and regulations 
of VA, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 19.5.  

On the question of whether the delimiting date may be 
modified or extended, in this case, the VA General Counsel 
determined that the version of 38 U.S.C.A. § 3512(a)(3) in 
effect in November 1999 is the version to be applied to this 
appellant's case.  The version of 38 U.S.C.A. § 3512(a)(3) in 
effect in November 1999 provides that "[i]f the Secretary 
first finds the veteran-parent has a service-connected total 
disability permanent in nature . . . after the eligible 
child's eighteenth birthday but before the child's twenty-
sixth birthday, the eligibility period shall end 8 years 
after . . . the date on which the Secretary first finds that 
the parent from whom eligibility is derived has a service-
connected total disability permanent in nature."  The term 
"first finds" is defined in subsection 3512(d) for this 
purpose to mean the effective date of the permanent and total 
rating for the veteran-parent or the date of notification to 
the veteran-parent, whichever is more advantageous to the 
eligible person.  In VAOPGCPREC 8-2004, the VA General 
Counsel opined that this extension of the delimiting date 
contains no age restrictions on the payment of benefits.  

In VAOPGCPREC 8-2004, the VA General Counsel concluded that 
the appellant is not covered by the subsection 3512(a)(3) 
exception (VA "first finds" a veteran permanently and 
totally disabled while the dependents are between the ages of 
18 and 26) to the basic chapter 35 eligibility period.  In 
VAOPGCPREC 8-2004, the VA General Counsel accordingly 
concluded that the appellant's eligibility period began on 
his eighteenth birthday on October 6, 1986 (or his successful 
completion of secondary school, if earlier, but not before 
August 19, 1986) and ended on his twenty-sixth birthday 
(October 6, 1994).  38 U.S.C.A. § 3512(a).  The VA General 
Counsel further concluded that, applying § 21.4131(d) (the 
regulation controlling the date to commence an award of 
educational assistance) to this appellant's case, the 
earliest possible award for effective date for the appellant 
would be March 9, 1999, one year before his date of claim, so 
that no benefits could be awarded from March 9, 1999 because 
it would fall after the termination of his chapter 35 
eligibility period in October 1994 (because he turned age 
26).  This precedent opinion of the VA General Counsel is 
binding on the Board.  See 38 U.S.C.A. 
§ 7104(c).  

Because the appellant was not between the ages of 18 and 26 
either on the effective date of the veteran's permanent and 
total rating (August 1986; appellant was age 17, became age 
18 two months later in October 1986) or the date of the 
notice of that rating (November 1999; appellant was age 31, 
having turned 31 one month prior in October 1999), in light 
of the VA General Counsel's binding precedent opinion that 
the appellant is not covered by the 38 U.S.C.A. § 3512(a)(3) 
"first finds" exception to the basic chapter 35 eligibility 
period, the Board must find that the appellant is not 
entitled to an extension of his delimiting date for receipt 
of Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  
38 U.S.C.A. §§ 3501, 3512 (West 1991); 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(a), 3.400(k), 
21.3040, 21.3041 (1999); 38 C.F.R. § 3.102 (2003); VAOPGCPREC 
8-2004.  

As indicated above, the appellant's request for equitable 
relief will be referred to the Chairman of the Board for 
consideration under 38 C.F.R. § 2.7 after this decision of 
the Board has been issued.  


ORDER

Entitlement to an extension of the appellant's delimiting 
date for receipt of Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, is denied. 


	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



